Citation Nr: 0317739	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-03 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE
Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1951 
to September 1955.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a November 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Because of the 
change in the law brought about by the VCAA of 2000, a remand 
in this case is required for compliance with the duty to 
assist provisions contained in the new law.  

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorders and service 
based on all possible evidence.  38 U.S.C.A. § 5103A.  The 
veteran has not been afforded a VA examination in conjunction 
with his claim.

Although the RO requested and obtained the veteran's service 
medical records from National Personnel Records Center, the 
veteran notes the existence of additional evidence not in the 
claims file, consisting of the complete reports of several 
flight status examinations from 1951 to 1955, and the records 
of hospitalization for hypertension at Fort Bliss Army 
Hospital between September 8, 1955 to September 20, 1955, 
prior to separation from service.  The veteran's inpatient 
records at Fort Bliss Army Hospital have yet to be 
specifically requested by VA.  These records are government 
records and fall under the heightened standard for such 
records under the Veterans Claims Assistance Act of 2000.  
Therefore, additional efforts must be documented until such 
efforts are shown to be "futile."  

Additionally, the veteran contends he was treated for 
hypertension beginning in 1976 by F. Nierman, M.D.; and the 
RO requested these medical records.  However, Dr. Nierman 
submitted only medical reports beginning in 1990.  As the 
veteran contends that the earlier medical reports are 
relevant to his claim, the RO should request these records 
from the veteran's private physician.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
treatment records, if any, from Dr. 
Nierman dated between 1976 to 1990, any 
additional service medical records to 
include flight status examinations from 
1951 to 1955, and hospital records from 
Fort Bliss Army Hospital dated in 
September 1955.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any hypertension found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is as least as likely as 
not that any diagnosed hypertension is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The RO should then consider all the 
evidence and readjudicate the issue on 
appeal, consistent with all pertinent 
laws and regulations, to include the 
VCAA.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals 
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




